762 N.W.2d 520 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antonio Roy HUNTER, Defendant-Appellant.
Docket No. 137416, COA No. 285529.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the September 8, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508D). The motion for miscellaneous relief is DENIED.